Citation Nr: 0916305	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for degenerative disc disease of the 
lumbar segment of the spine.

2.  Entitlement to an increased evaluation for the residuals 
of lumbosacral strain, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a temporary evaluation of 100 percent 
pursuant to the provisions of 38 C.F.R. § 4.30 based on 
surgical or other treatment necessitating convalescence for a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
November 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of December 2004 and August 2005 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA), Regional Office (RO).  The appellant then 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) in St. Petersburg in March 2009.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  

As a result of the Board's below action of reopening the 
appellant's claim, that issue, along with the remaining two 
issues on appeal, are will be addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for degenerative disc disease of the 
lumbar segment of the spine was denied by the Board in a 
rating decision issued in January 1990.  

3.  The evidence received subsequent to the Board's January 
1990 decision includes medical treatment records, written 
statements made by the appellant, testimony by the appellant, 
and a private doctor's medical opinion.  The evidence 
suggests that there is a relationship between the appellant's 
service-connected low back pain and his degenerative disc 
disease.  This evidence is not duplicative or cumulative, and 
is so significant that it must be considered in order to 
decide fairly the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1990 Board's decision denying entitlement to 
service connection for degenerative disc disease of the 
lumbar segment of the spine is final.  38 U.S.C.A. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar segment of the spine has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the 
appellant's service-connection claim, and the decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2008).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving degenerative disc disease 
of the lumbar segment of the spine was received after that 
date (August 2004), those regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for degenerative disc disease of the 
lumbar segment of the spine has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claims as in this case dealing with claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The record indicates that in January 1990, the Board issued a 
decision as to whether service connection could be granted 
for degenerative disc disease of the lumbar segment of the 
spine.  In making this decision, the Board reviewed the 
appellant's service medical records, his claim for benefits, 
miscellaneous treatment records, and a private medical 
opinion concerning the etiology of the disc disorder.  Upon 
reviewing these documents, the Board concluded that the 
evidence did not support the appellant's claim for benefits 
for degenerative disc disease of the lumbar segment of the 
spine.  More specifically, the Board found that there was no 
objective evidence to causally link the appellant's disc 
disorder with his service-connected lower back disability or 
with any incident that may have occurred in service.  As 
such, the Board ruled that service connection was not 
established and the appellant's claim was denied.

The appellant was notified of the action but he did not 
request reconsideration nor did he appeal the matter.  Thus, 
that decision became final.  38 U.S.C.A. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2008).

Since the issuance of that decision, the appellant has 
submitted written statements, VA medical records, and private 
medical records.  He has also provided testimony before the 
undersigned Veterans Law Judge.  Of particular note is an 
opinion provided by a doctor of orthopedic surgery who opined 
that the appellant's degenerative disc disease was possibly 
related to or caused by a vehicle accident the appellant was 
involved in while he was on active duty.  Also contained in 
the record is an opinion by a physician's assistant that is 
contrary to the private orthopedic opinion.  Although the 
appellant has provided these various documents and reports to 
the RO, the RO has concluded that the appellant has not 
submitted new and material evidence sufficient to reopen his 
claim.  The appellant has appealed the RO's action to the 
Board for resolution.

This evidence is new.  It was not of record prior to January 
1990.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant now has a disc disorder that 
may be possibly be related to a service-connected disorder or 
to an incident that occurred while in service.  Hence, it is 
the conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for degenerative disc disease of the 
lumbar segment of the spine is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
current disc disorder is related to his military service or 
any accident that occurred while in service or to a service-
connected disability.  


ORDER

The claim for entitlement to service connection for 
degenerative disc disease of the lumbar segment of the spine 
is reopened, and to this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for degenerative disc disease of the lower back, VA has a 
duty to develop the appellant's claims prior to the issuance 
of a decision on the merits of the claims.  A review of the 
claims folder indicates that the RO has not obtained a 
definitive diagnosis accomplished by a medical doctor as to 
whether the appellant's current disc disorder began in 
service or was the result of an inservice injury.  Hence, the 
claim will be remanded for the purpose of obtaining an 
orthopedic examination of the appellant for the purpose of 
obtaining an etiological opinion on the disc disorder 
disability with the examiner having the benefit of being able 
to review all of the appellant's medical records in 
connection with the examination.

When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The claim of entitlement to service 
connection for degenerative disc disease of the lumbar 
segment of the spine relates to the appellant's claim for an 
increased evaluation and for a temporary total rating.  As 
such, one claim could significantly impact the other.  The 
Board therefore finds the issue to be inextricably 
intertwined.

Hence, adjudication of the increased rating claim and the 
claim for a temporary total rating will be held in abeyance 
pending readjudication of the appellant's service connection 
claim for degenerative disc disease of the lumbar segment of 
the spine.  See Harris, supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for a lower back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  Of particular interest are 
the records of Doctor W. Richard Hooper 
who has provided care to the appellant 
since 1982.  Dr. Hooper's address is 8333 
North Davis Highway, Pensacola, Florida 
32504.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponsive so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  After the above has been completed to 
the extent possible, the RO/AMC should 
schedule the appellant for an examination 
of his back.  The examiner should be 
provided with the appellant's claims 
folder and should review the appellant's 
medical history - both in service and 
after service.  Any tests and studies 
deemed necessary should be accomplished 
at this time.

The examiner should opine whether the 
appellant now suffers from any type of 
disability(ies) of the lower back.  All 
findings should be reported in detail.  
The examiner is asked to discuss the 
etiology of any found disorder 
(specifically degenerative disc disease) 
and he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any found disorder is related to the 
appellant's military service or to any 
incident that occurred while in service 
or to his service-connected lower back 
pain.  If a conclusion cannot be made 
concerning whether any found disorder is 
related to the appellant's military 
service or any incident therein, the 
examiner should then discuss the likely 
etiology of the found disabilities.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims folder and this Remand must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
results proffered by the examiner must 
reference pertinent documents in the 
claims folders and any inconsistent past 
diagnoses given.  The examiner should 
specifically discuss the opinion provided 
by the appellant's private care giver - 
Doctor Hopper.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for 
service connection.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


